Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Full faith and credit is given to the actions and agreements of previous examiners (see Interview Summary of 3/17/21). The claims are read in light of the specification, wherein according to par. 5: “informed pulses are “informed” by the ECAP signal detected from a control pulse” and in turn “[c]ontrol pulses are those stimulation pulses that are configured to elicit a detectable ECAP signal”. As such, the sub-threshold first set of pulses disclosed by the closest prior art of WO 2018/080753 by Torgerson cannot be read as control pulses, as they are not configured to evoke ECAPS. Thus, the prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claims 1, 15 and 29, each taken as a whole. Torgerson, does not teach that a pulse width of each informed pulse of the plurality of informed pulses is greater than a pulse width of each control pulse of the plurality of control pulses, in combination with the other limitations presented in each independent claim, respectively. Torgerson teaches the reverse, and, as noted above, the first set of pulses in Torgerson cannot be read as ECAP evoking control pulses, as defined by the specification, while the first set of pulses are not only sub-threshold, but also high frequency pulses. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792